Case 1:21-cv-00092-WES-PAS Document 25 Filed 05/13/21 Page 1 of 3 PageID #: 366




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 HASIM MUNIR,                       )
                                    )
           Plaintiff,               )
                                    )
      v.                            )              C.A. No. 21-092 WES
                                    )
 STATE OF RHODE ISLAND SUPERIOR     )
 COURT,                             )
                                    )
           Defendant.               )
 ___________________________________)

                                    ORDER

       Plaintiff Hasim Munir is currently serving a sentence in Rhode

 Island state prison.      See State v. Munir, 209 A.3d 545, 546 (R.I.

 2019).       He alleges that the Rhode Island Superior Court has

 committed various constitutional violations with regards to his

 ongoing post-conviction challenge in that court.              See Compl. 1,

 ECF No. 1.

       On April 2, 2021, Magistrate Judge Patricia A. Sullivan issued

 a   Report    and   Recommendation,   ECF   No.    9.   As   Judge   Sullivan

 explained, Mr. Munir’s post-conviction challenge has seemingly

 been delayed by the coronavirus pandemic, Mr. Munir’s discharge of

 two appointed attorneys, and his refusal to appear at proceedings

 via remote conferencing.         See id. (citations omitted).            Upon

 initial screening, Judge Sullivan recommends that the Complaint be

 dismissed without prejudice for the following reasons.           First, the
Case 1:21-cv-00092-WES-PAS Document 25 Filed 05/13/21 Page 2 of 3 PageID #: 367



 relief sought – transfer of the ongoing post-conviction proceeding

 to federal court – is unavailable.        See R. & R. 3-4.     Second, Mr.

 Munir makes no factual allegations that could plausibly form a

 basis for relief under 42 U.S.C. § 1983.         See id. at 4-5.     Third,

 by seeking federal court intervention in an ongoing state court

 post-conviction proceeding, his requests run afoul of the Younger

 abstention doctrine and/or the Rooker-Feldman doctrine.            See R. &

 R. 6 (citing Younger v. Harris, 401 U.S. 37 (1971), and District

 of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)).

 Moreover, to the extent that Mr. Munir seeks habeas relief, his

 Complaint fails because he has not exhausted his state court

 remedies.    See id.

       Plaintiff has filed an Objection, ECF No. 12, and an Amended

 Objection, ECF No. 15.       However, neither submission meaningfully

 addresses any of the reasons for dismissal discussed in the Report

 and Recommendation.       See Obj., 1-3; Am. Obj. 2-4. 1          Plaintiff

 asserts that because Defendant has not responded to his Complaint,

 Defendant has defaulted.       See Affidavit 3, ECF No. 16; see also

 Am. Obj. 2.       However, because Judge Sullivan determined upon

 preliminary review that the Complaint plainly fails to state a

 plausible claim for relief, there has been no need for Defendant




       1To the extent that Plaintiff’s Notice, ECF No. 11, is
 intended to be an additional objection, the Court reaches the same
 conclusion.
                                      2
Case 1:21-cv-00092-WES-PAS Document 25 Filed 05/13/21 Page 3 of 3 PageID #: 368



 to respond to the Complaint.      See Rule 4 of Rules Governing § 2254

 Cases in U.S. District Courts (providing for preliminary review of

 state habeas claims); 28 U.S. Code § 1915A (requiring preliminary

 screening of prisoner suits against government officials).

       Having carefully reviewed the relevant filings, the Court

 ACCEPTS and ADOPTS the Report and Recommendation, ECF No. 9, over

 Plaintiff’s objections.       Accordingly, Plaintiff’s Complaint, ECF

 No. 1, is DISMISSED WITHOUT PREJUDICE.            Plaintiff’s Motion for

 Leave to Proceed in forma pauperis, ECF No. 5, Plaintiff’s Motion

 to Compel, ECF No. 7, Plaintiff’s Motion to Compel Production to

 Expand the Record, ECF No. 8, and Plaintiff’s Motion to Assign,

 ECF No. 13, are all DENIED AS MOOT.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: May 13, 2021




                                      3
